Supreme Court of Florida
                                   ____________

                                   No. SC13-683
                                   ____________


     IN RE: STANDARD JURY INSTRUCTIONS IN CIVIL CASES —
             REPORT NO. 13-01 (PRODUCTS LIABILITY).

                                  [March 26, 2015]

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Civil Cases

(Committee) has submitted proposed changes to the standard jury instructions

pertaining to products liability cases, and asks that the Court authorize the

amended standard instructions. We have jurisdiction. See art. V, § 2(a), Fla.

Const.

                                 BACKGROUND

      In Case No. SC09-1264, In re Standard Jury Instructions in Civil Cases—

Report No. 09-10 (Products Liability), 91 So. 3d 785 (Fla. 2012), the Court granted

preliminary approval to many of the Committee’s proposals to amend the

instructions pertaining to products liability cases, while withholding authorization
to publish and use the new and amended jury instructions. Specifically, the Court

did as follows:

      First, we provide preliminary approval for publication in the future of
      the proposals with regard to standard instructions 403.1—Introduction
      (new); instruction 403.2—Summary of Claims (new); instruction
      403.4—Express Warranty; instruction 403.5—Implied Warranty of
      Merchantability; instruction 403.6—Implied Warranty of Fitness for
      Particular Purpose; instruction 403.8—Strict Liability Failure to Warn
      (new); instruction 403.10—Negligent Failure to Warn (new);
      instruction 403.12—Legal Cause; instruction 403.14—Burden of
      Proof on Preliminary Issue; instruction 403.15—Issues on Main
      Claim; instruction 403.17—Burden of Proof on Main Claim; and
      instruction 403.19—Burden of Proof on Defense Issues.

            Second, the following jury instructions are preliminarily
      approved for publication in the future as modified: instruction 403.9—
      Negligence; and instruction 403.18—Defense Issues (new).

             Last, the Court rejects the following proposals: instruction
      403.3—Greater Weight of the Evidence; instruction 403.7—Strict
      Liability; instruction 403.11—Inference of Product Defect or
      Negligence (new); instruction 403.13—Preliminary Issue (new);
      instruction 403.16—Issues on Crashworthiness and “Enhanced
      Injury” Claim (new); and Model Instruction 7 and Special Verdict
      Form. Instead, the Court preliminarily approves for publication in the
      future instruction 403.3, consistent with previously authorized
      “Greater Weight of the Evidence” standard civil jury instructions.

Id. at 786-87 (footnote omitted). The Court referred the matter back to the

Committee as follows:

      We refer back to the Committee its proposals with regard to
      instructions 403.7, 403.11, 403.13, 403.14, 403.16, Model Instruction
      No. 7 and the Special Verdict Form, and the Committee Notes to each
      of the products liability standard instructions. We direct the
      Committee to make revisions consistent with the instructions
      preliminarily approved by the Court for publication in the future and

                                       -2-
      as set forth in the appendix to this opinion, as well as the Court’s
      decisions in In re Standard Jury Instructions in Civil Cases—Report
      No. 09–01 (Reorganization of the Civil Jury Instructions), 35 So. 3d
666 (Fla. 2010) and In re Standard Jury Instructions in Criminal
      Cases—Report No. 2010–01 & Standard Jury Instructions in Civil
      Cases—Report No. 2010–01, 52 So. 3d 595 (Fla. 2010). We also
      direct the Committee to conform all instructions, comments, model
      forms of instructions, verdict forms, and any related material to the
      actions of the Court in this and prior opinions.

Id. at 787. The Court made it clear that “[t]he approvals are only preliminary

because this group of instructions must be viewed as a full package before

authorization can be provided.” Id. The Court withheld authorization of the

preliminarily approved instructions. Id.

      Following referral back to the Committee, on April 15, 2013, subsequent to

republication of the instructions and receipt of four comments, the Committee filed

a report seeking to amend the products liability instructions, but “deferred

consideration of the model charges and verdict forms pending final approval of the

instructions.” The Committee also advised the Court that it was “continuing to

consider some of the issues raised in the comments.” Because the Committee only

partially complied with the Court’s directions, the Court issued an order directing

the Committee to adhere to the Court’s directive by proposing jury instructions,

model charges, and verdict forms. On March 15, 2014, the Committee published

in The Florida Bar News four revised proposals: instructions 403.10 (Negligent

Failure to Warn), 403.13 (Preliminary Issue), 403.18 (Defense Issues), and 403.19


                                        -3-
(Burden of Proof on Defense Issues). The Committee also published new Model

Instruction No. 7. One additional comment addressing various proposals was

received by the Committee. The Committee filed its amended report and

appendices in this case on June 9, 2014.

                                  DISCUSSION

      The Committee proposes amendments to instructions 403.1 (Introduction),

403.2 (Summary of Claims), 403.7 (Strict Liability), 403.8 (Strict Liability Failure

to Warn), 403.9 (Negligence), 403.10 (Negligent Failure to Warn), 403.11

(Inference of Product Defect or Negligence), 403.12 (Legal Cause), 403.13

(Preliminary Issue), 403.14 (Burden of Proof on Preliminary Issue), 403.15 (Issues

on Main Claim), 403.16 (Issues on Crashworthiness and “Enhanced Injury”

Claims), 403.17 (Burden of Proof on Main Claim), 403.18 (Defense Issues), and

403.19 (Burden of Proof on Defense Issues). In addition, the Committee proposes

new Model Instruction No. 7 with an accompanying Special Verdict Form.

Having considered the Committee’s amended report, the comments, and the

Committee’s responses to the comments, we authorize the Committee’s proposals

for publication and use.

      With regard to the Committee’s proposals which had previously been

rejected by the Court, we make the following observations. Instruction 403.7

(Strict Liability), as amended, provides separate definitions for manufacturing


                                        -4-
defect and design defect, and retains both the consumer expectations and

risk/benefit tests to define a design defect. Instructions 403.11 (Inference of

Product Defect or Negligence), 403.13 (Preliminary Issue), and 403.16 (Issues on

Crashworthiness and “Enhanced Injury” Claims) do not include actual instructions,

but the Committee includes Notes on Use for 403.11, Notes on Use for 403.13, and

Notes on Use for 403.16, respectively.

                                  CONCLUSION

      We authorize for publication and use those instructions to which the Court

previously gave preliminary approval, and to the extent the Committee did not

propose additional changes to those instructions, they are fully engrossed in the

appendix to this opinion.1 In addition, we authorize the amended instructions, as

set forth in the appendix to this opinion, for publication and use. New language is

indicated by underlining, and deleted language is indicated by struck-through type.

In authorizing the publication and use of these instructions, we express no opinion

on their correctness and remind all interested parties that this authorization

forecloses neither requesting additional or alternative instructions nor contesting

the legal correctness of the instructions. We further caution all interested parties



       1. Jury instructions 403.3 (Greater Weight of the Evidence), 403.4 (Express
Warranty), 403.5 (Implied Warranty of Merchantability), and 403.6 (Implied
Warranty of Fitness for Particular Purpose) are the only products liability
instructions to which the Committee did not propose amendments.


                                         -5-
that any comments associated with the instructions reflect only the opinion of the

Committee and are not necessarily indicative of the views of this Court as to their

correctness or applicability. The instructions as set forth in the appendix shall

become effective when this opinion becomes final.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and PERRY,
JJ., concur.
CANADY, J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceedings – Supreme Court Committee on Standard Jury Instructions in
Civil Cases

Joseph Hagedorn Lang, Jr., Chair, Supreme Court Committee on Standard Jury
Instructions in Civil Cases, Carlton Fields Jorden Burt, P.A., Tampa, Florida;
Honorable James Manly Barton, II, Past Chair, Supreme Court Committee on
Standard Jury Instructions in Civil Cases, Tampa, Florida; Rebecca Mercier
Vargas, Vice Chair and Subcommittee Chair, Products Liability Subcommittee of
the Supreme Court Committee on Standard Jury Instructions in Civil Cases,
Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, Florida; John F.
Harkness, Jr., Executive Director, and Heather Savage Telfer, Bar Staff Liaison,
The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                         -6-
                                  APPENDIX


                         403 PRODUCTS LIABILITY

403.1       Introduction
403.2       Summary of Claims
403.3       Greater Weight of the Evidence
403.4       Express Warranty
403.5       Implied Warranty of Merchantability
403.6       Implied Warranty of Fitness for Particular Purpose
403.7       Strict Liability
403.8       Strict Liability Failure to Warn
403.9       Negligence
403.10      Negligent Failure to Warn
403.11      Inference of Product Defect or Negligence (reserved)
403.12      Legal Cause
403.13      Preliminary Issue (reserved)
403.14      Burden of Proof on Preliminary Issue
403.15      Issues on Main Claim
403.16      Issues on Crashworthiness and “Enhanced Injury” Claims
403.17      Burden of Proof on Main Claim
403.18      Defense Issues
403.19      Burden of Proof on Defense Issues


                            403.1 INTRODUCTION

      Members of the jury, you have now heard and received all of the
evidence in this case. I am now going to tell you about the rules of law that you
must use in reaching your verdict. [You will recall at the beginning of the case
I told you that if, at the end of the case I decided that different law applies, I
would tell you so. These instructions are (slightly) different from what I gave
you at the beginning and it is these rules of law that you must now follow.]
When I finish telling you about the rules of law, the attorneys will present
their final arguments and you will then retire to decide your verdict.

                          NOTES ON USE FOR 403.1




                                       -7-
      1. When instructing the jury before taking evidence, use instruction 202.1
in lieu of instruction 403.1. See Model Charge 1. Instruction 403.1 is for
instructing the jury after the evidence has been concluded. Use the bracketed
language in instruction 403.1 when the final instructions are different from the
instructions given at the beginning of the case. If the instructions at the end of the
case are different from those given at the beginning of the case, the committee
recommends that the court point out the differences, with appropriate language in
the final instructions, including an explanation for the difference, such as when the
court has directed a verdict on an issue.

     2. Fla.R.Civ.P. 1.470(b) authorizes instructing the jury during trial or
before or after final argument. The timing of instructions is within the sound
discretion of the trial judge, to be determined on a case-by-case basis, but the
committee strongly recommends instructing the jury before final argument.

      3. Each juror must be provided with a full set of jury instructions for use
during their deliberations. Rule 1.470(b). The trial judge may find it useful to
provide these instructions to the jurors when the judge reads the instructions in
open court so that jurors can read along with the judge as the judge reads the
instructions aloud.

                       403.2      SUMMARY OF CLAIMS

     The claims [defenses] in this case are as follows. (Claimant) claims that
the (describe product) [designed] [manufactured] [distributed] [imported]
[sold] [or] [supplied] by (defendant) was defective and that the defect in the
(describe product) caused [him] [her] harm.

     [(Claimant) [also] claims that [he] [she] sustained greater or additional
injuries than what [he] [she] would have sustained in the (describe accident) if
the (describe product) had not been defective.]

     [(Claimant) [also] claims that (defendant) was negligent in (describe alleged
negligence), which caused [him] [her] to be injured by (the product).]

     (Defendant) denies [that] [those] claim(s) [and also claims that (claimant)
was [himself] [herself] negligent in (describe the alleged comparative
negligence), which caused [his] [her] harm]. [Additionally (describe any other
affirmative defenses).]


                                         -8-
     [The parties] [(claimant)] must prove [his] [her] [their] claims by the
greater weight of the evidence. I will now define some of the terms you will use
in deciding this case.

                            NOTE ON USE FOR 403.2

     Use the second paragraph for crashworthiness claims. See instruction 403.16.
Use the first bracketed phrase in the fourth paragraph when there is a claim of
comparative negligence. Use the second bracketed sentence where there are
additional affirmative defenses.

            403.3       GREATER WEIGHT OF THE EVIDENCE

    “Greater weight of the evidence” means the more persuasive and
convincing force and effect of the entire evidence in the case.

                           NOTES ON USE FOR 403.3
     1. Greater or lesser number of witnesses. The committee recommends that
no instruction be given regarding the relationship (or lack of relationship) between
the greater weight of the evidence and the greater or lesser number of witnesses.

      2. Circumstantial evidence. The committee recommends that no instruction
generally be given distinguishing circumstantial from direct evidence. See Nielsen
v. City of Sarasota, 117 So. 2d 731 (Fla. 1960).

                       403.4       EXPRESS WARRANTY

          A product is defective if it does not conform to representations of
fact made by (defendant), orally or in writing, in connection with the [sale]
[transaction] on which (name) relied in the [purchase and] use of the product.
[The representation must be one of fact, rather than opinion.]

        403.5        IMPLIED WARRANTY OF MERCHANTABILITY

     A product is defective if it is not reasonably fit for either the uses
intended or the uses reasonably foreseeable by (defendant).

             403.6     IMPLIED WARRANTY OF FITNESS FOR
                          PARTICULAR PURPOSE

                                        -9-
     A product is defective if it is not reasonably fit for the specific purpose
for which (defendant) knowingly sold the product and for which, in reliance on
the judgment of (defendant), the purchaser bought the product.

                        403.7     STRICT LIABILITY

                                   (Reserved)

a. Manufacturing defect

    A product is defective because of a manufacturing defect if it is in a
condition unreasonably dangerous to [the user] [a person in the vicinity of the
product] and the product is expected to and does reaches the user or
consumer without substantial change affecting that condition.

       A product is unreasonably dangerous because of a manufacturing defect
if it is different from its intended design and fails to perform as safely as the
intended design would have performed.

b. Design defect

     A product is defective because of a design defect if it is in a condition
unreasonably dangerous to [the user] [a person in the vicinity of the product]
and the product is expected to and does reach the user without substantial
change affecting that condition.

      A product is unreasonably dangerous because of its design if [the product
fails to perform as safely as an ordinary consumer would expect when used as
intended or when used in a manner reasonably foreseeable by the
manufacturer] [and] [or] [the risk of danger in the design outweighs the
benefits].

                          NOTES ON USE FOR 403.7

    1. The risk/benefit test does not apply in cases involving claims of
manufacturing defect. See Cassisi v. Maytag Co., 396 So. 2d 1140, 1146 (Fla. 1st
DCA 1981). Instruction 403.7a retains the definition of manufacturing defect
found in former instruction PL 4. The minor changes from the definition found in


                                      - 10 -
PL 4 are intended to make this instruction more understandable to jurors without
changing its meaning.

     2. Foreseeability of injured bystander. Strict liability applies to all
foreseeable bystanders. When the injured person is a bystander, use the language
“a person in the vicinity of the product” instead of “the user.” Strict liability does
not depend on whether the defendant foresaw the particular bystander’s presence.
See West v. Caterpillar Tractor Co. Inc., 336 So. 2d 80, 89 (Fla. 1976) (“Injury to a
bystander is often feasible. A restriction of the doctrine to the users and consumers
would have to rest on the vestige of the disappearing privity requirement.”). See
also Sanchez v. Hussey Seating Co., 698 So. 2d 1326 (Fla. 1st DCA 1997). When
there is an issue regarding whether the presence of bystanders was foreseeable,
additional instructions may be needed.

      3. This instruction retains the consumer expectations test and the
risk/benefit test for product defect, both of which previously appeared in PL 5.
Florida recognizes the consumer expectations test. See McConnell v. Union
Carbide Corp., 937 So. 2d 148, 151 n.4 (Fla. 4th DCA 2006); Force v. Ford Motor
Co., 879 So. 2d 103, 107 (Fla. 5th DCA 2004); Adams v. G. D. Searle & Co., 576
So. 2d 728, 733 (Fla. 2d DCA 1991); Cassisi v. Maytag Co., 396 So. 2d 1140,
1145–46 (Fla. 1st DCA 1981). Other decisions have relied upon the RESTATEMENT
(THIRD) OF TORTS: Products Liability to define a product defect. See Union
Carbide Corp. v. Aubin, 97 So. 3d 886 (Fla. 3d DCA 2012); Agrofollajes, S.A. v.
E.I. DuPont de Nemours & Co., 48 So. 3d 976 (Fla. 3d DCA 2010). One decision
held that in a design defect case, the jury should be instructed only on the
risk/benefit test and not the consumer expectations test. See Agrofollajes, 48 So. 3d
at 997. Pending further development in the law, the committee takes no position
on whether the risk/benefit test is a standard for product defect that should be
included in instruction 403.7 or an affirmative defense under instruction 403.18.
The risk/benefit instruction is provided in both this instruction and the defense
instruction, 403.18, to illustrate how it is used in either case. See Instruction
403.18(b) and the corresponding Note on Use. If a court determines that the
risk/benefit test is a test for product defect, the committee takes no position on
whether both the consumer expectations and risk/benefit tests should be given
alternatively or together. The committee notes, however, that the two-issue rule
may be implicated if both tests of design defect are used. Zimmer Inc. v. Birnbaum,
758 So. 2d 714 (Fla. 4th DCA 2000).

     4. In Force v. Ford Motor Co., 879 So. 2d 103, 107 (Fla. 5th DCA 2004),
the parties agreed to a risk/benefit instruction based on section 2(b) of the

                                        - 11 -
RESTATEMENT (THIRD) OF TORTS, Products Liability. The decision in Force did
not directly address the correctness of these instructions. As discussed above in
note 3, pending further development in the law, the committee takes no position on
this issue.

      5. When strict liability and negligence claims are tried together, to clarify
differences between them it may be necessary to add language to the strict liability
instructions to the effect that a product is defective if unreasonably dangerous even
though the seller has exercised all possible care in the preparation and sale of the
product. RESTATEMENT (SECOND) TORTS, § 402A(2)(a). In cases involving claims
of both negligence and defective design, submission of both claims may result in an
inconsistent verdict. See, e.g., Consolidated Aluminum Corp. v. Braun, 447 So. 2d
391 (Fla. 4th DCA 1984); Ashby Division of Consolidated Aluminum Corp. v.
Dobkin, 458 So. 2d 335 (Fla. 3d DCA 1984). See also Moorman v. American Safety
Equip., 594 So. 2d 795 (Fla. 4th DCA 1992); North American Catamaran Racing
Ass’n v. McCollister, 480 So. 2d 669 (Fla. 5th DCA 1985).

      6. In some cases, it may be appropriate to instruct the jury that, in addition
to the designer and manufacturer, any distributor, importer, or seller in the chain of
distribution is liable for injury caused by a defective product. Samuel Friedland
Family Enterprises v. Amoroso, 630 So. 2d 1067 (Fla. 1994); Rivera v. Baby Trend,
Inc., 914 So. 2d 1102 (Fla. 4th DCA 2005); Porter v. Rosenberg, 650 So. 2d 79
(Fla. 4th DCA 1995).

              403.8 STRICT LIABILITY FAILURE TO WARN

     A product is defective when the foreseeable risks of harm from the
product could have been reduced or avoided by providing reasonable
instructions or warnings, and the failure to provide those instructions or
warnings makes the product unreasonably dangerous.

                           NOTES ON USE FOR 403.8

     1. The following cases recognize strict liability for a failure to warn of
defects. Union Carbide Corp. v. Aubin, 97 So. 3d 886, 898 (Fla. 3d DCA 2012);
McConnell v. Union Carbide Corp., 937 So. 2d 148, 151–52 (Fla. 4th DCA 2006);
Union Carbide Corp. v. Kavanaugh, 879 So. 2d 42, 45 (Fla. 4th DCA 2004);
Scheman-Gonzalez v. Saber Manufacturing Co., 816 So. 2d 1133 (Fla. 4th DCA
2002); Ferayorni v. Hyundai Motor Co., 711 So. 2d 1167 (Fla. 4th DCA 1998).



                                        - 12 -
      2. When strict liability and negligent failure to warn claims are tried
together, to clarify differences between them it may be necessary to add language
to the strict liability instruction to the effect that a product is defective if
unreasonably dangerous even though the seller has exercised all possible care in
the preparation and sale of the product. RESTATEMENT (SECOND) TORTS, §
402A(2)(a).

                               403.9 NEGLIGENCE

     Negligence is the failure to use reasonable care, which is the care that a
reasonably careful [designer] [manufacturer] [seller] [importer] [distributor]
[supplier] would use under like circumstances. Negligence is doing something
that a reasonably careful [designer] [manufacturer] [seller] [importer]
[distributor] [supplier] would not do under like circumstances or failing to do
something that a reasonably careful [designer] [manufacturer] [seller]
[importer] [distributor] [supplier] would do under like circumstances.

                            NOTES ON USE FOR 403.9

      1. An unreasonably dangerous condition in a product can result in a variety
of ways, for example, from latent characteristics in the product, which create an
unexpected danger, from failure to meet industry standards in the design or
manufacture of the product, or from an unsafe design choice for the product. See,
e.g., Royal v. Black & Decker Mfg. Co., 205 So. 2d 307 (Fla. 3d DCA 1967). A
product can also be unreasonably dangerous because it was adulterated, such as
with foreign materials in foodstuffs or pharmaceuticals. See, e.g., Food Fair Stores
of Florida, Inc. v. Macurda, 93 So. 2d 860 (Fla. 1957); E.R. Squibb & Sons Inc. v.
Stickney, 274 So. 2d 898 (Fla. 1st DCA 1973).

     2. If a product fails under circumstances precluding any other reasonable
inference other than a defect in the product, a plaintiff is not required to pinpoint
any specific defect in the product. See, e.g., Armor Elevator Co. v. Wood, 312
So. 2d 514 (Fla. 3d DCA 1975); Ford Motor Co. v. Cochran, 205 So. 2d 551 (Fla.
2d DCA 1967).

      2. 3. In order to clarify the differences between strict liability and negligence
when the two claims are tried together, it may be necessary to add language to the
strict liability instructions to the effect that a product is defective if unreasonably
dangerous even though the seller has exercised all possible care in the preparation
and sale of the product. RESTATEMENT (SECOND) TORTS, § 402A(2)(a).

                                         - 13 -
                  403.10 NEGLIGENT FAILURE TO WARN

       [Negligence is the failure to use reasonable care, which is the care that a
reasonably careful [designer] [manufacturer] [seller] [importer] [distributor]
[supplier] would use under like circumstances.] Reasonable care on the part
of (defendant) requires that (defendant) give appropriate warning(s) about
particular risks of (the product) which (defendant) knew or should have known
are involved in the reasonably foreseeable use(s) of the product.


                          NOTES ON USE FOR 403.10

      1. The cases recognize a claim for negligent failure to warn. Ferayorni v.
Hyundai, 711 So. 2d 1167 (Fla. 4th DCA 1998). When strict liability and negligent
failure to warn claims are tried together, to clarify differences between them it may
be necessary to add language to the strict liability instruction to the effect that a
product is defective if unreasonably dangerous even though the seller has exercised
all possible care in the preparation and sale of the product. RESTATEMENT
(SECOND) TORTS, § 402A(2)(a).

      2.    Under certain circumstances, a manufacturer has a duty to warn about
particular risks of a product even after the product has left the manufacturer’s
possession, and has been sold or transferred to a consumer or end-user. See High v.
Westinghouse Elec. Corp., 610 So. 2d 1259, 1263 (Fla. 1992) (finding the
defendant “had a duty to timely notify the entity to whom it sold the electrical
transformers . . . once it was advised of the PCB contamination”); Sta-Rite Indus.,
Inc. v. Levey, 909 So. 2d 901, 905 (Fla. 3d DCA 2004) (jury question existed on
failure to warn claim “in the light of similar severe accidents which occurred both
before and after the sale of the pump in question”). A special instruction may be
needed in cases raising issues of a post-manufacture or post-sale duty to warn.

     3. The bracketed list of potential defendants in this instruction is intended
to be illustrative and may be modified to fit the facts of each case.


     403.11 INFERENCE OF PRODUCT DEFECT OR NEGLIGENCE

                                    (Reserved)

                          NOTES ON USE FOR 403.11

                                       - 14 -
      1. F.S. 768.1256 provides for a rebuttable presumption in the event of
compliance or noncompliance with government rules. The statute does not state
whether the presumption is a burden-shifting or a vanishing presumption. See F.S.
90.301–90.304; University Insurance Co. of North America v. Warfel, 82 So. 3d 47
(Fla. 2012); Birge v. Charron, 107 So. 3d 350 (Fla. 2012). Pending further
development in the law, the committee offers no standard instruction on this
presumption, leaving it up to the parties to propose instructions on a case-by-case
basis.

      2. Cassisi v. Maytag Co., 396 So. 2d 1148 (Fla. 1st DCA 1981), held that
when a product malfunctions during normal operation, a legal inference of product
defectiveness arises, and the injured plaintiff has thereby established a prima facie
case for jury consideration. Pending further development of Florida law, the
Committee takes no position on the sufficiency of these instructions in cases in
which the Cassisi inference applies. See Gencorp, Inc. v. Wolfe, 481 So. 2d 109
(Fla. 1st DCA 1985); see also Parke v. Scotty’s, Inc., 584 So. 2d 621 (Fla. 1st DCA
1991); Miller v. Allstate Insurance Co., 650 So. 2d 671 (Fla. 3d DCA 1995).



                              403.12 LEGAL CAUSE

a.   Legal cause generally:

     [A defect in a product] [Negligence] is a legal cause of [loss] [injury] [or]
[damage] if it directly and in natural and continuous sequence produces or
contributes substantially to producing such [loss] [injury] [or] [damage], so
that it can reasonably be said that, but for the [defect] [negligence], the [loss]
[injury] [or] [damage] would not have occurred.

b.   Concurring cause:

     In order to be regarded as a legal cause of [loss] [injury] [or] [damage], [a
defect in a product] [negligence] need not be the only cause. [A defect in a
product] [Negligence] may be a legal cause of [loss] [injury] [or] [damage]
even though it operates in combination with [the act of another] [some natural
cause] [or] [some other cause] if the [defect] [negligence] contributes
substantially to producing such [loss] [injury] [or] [damage].



                                        - 15 -
c.   Intervening cause:

    *Do not use the bracketed first sentence if this charge is preceded by the
charge on concurring cause:

     *[In order to be regarded as a legal cause of [loss] [injury] [or] [damage],
[a defect in a product] [negligence] need not be its only cause.] [A defect in a
product] [Negligence] may also be a legal cause of [loss] [injury] [or] [damage]
even though it operates in combination with [the act of another] [some natural
cause] [or] [some other cause] occurring after the [product defect]
[negligence] occurs if such other cause was itself reasonably foreseeable and
the [product defect] [negligence] contributes substantially to producing such
[loss] [injury] [or] [damage] [or] [the resulting [loss] [injury] [or] [damage]
was a reasonably foreseeable consequence of the [product defect] [negligence]
and the [product defect] [negligence] contributes substantially to producing
it].

                           NOTES ON USE FOR 403.12

      1. Instruction 403.10a12a (legal cause generally) is to be given in all cases.
Instruction 403.10b12b (concurring cause), to be given when the court considers it
necessary, does not set forth any additional standard for the jury to consider in
determining whether negligence was a legal cause of damage but only negates the
idea that a defendant is excused from the consequences of his or her negligence by
reason of some other cause concurring in time and contributing to the same
damage. Instruction 403.10c12c (intervening cause) is to be given only in cases in
which the court concludes that there is a jury issue as to the presence and effect of
an intervening cause.

     2. The jury will properly consider instruction 403.10a12a not only in
determining whether defendant’s negligence is actionable but also in determining
whether claimant’s negligence contributed as a legal cause to claimant’s damage,
thus reducing recovery.

      3. Instruction 403.10b12b must be given whenever there is a contention
that some other cause may have contributed, in whole or part, to the occurrence or
resulting injury. If there is an issue of aggravation of a preexisting condition or of
subsequent injuries or multiple events, instruction 501.2h(1) or (2) should be given
as well. See Hart v. Stern, 824 So. 2d 927, 932–34 (Fla. 5th DCA 2002); Marinelli
v. Grace, 608 So. 2d 833, 835 (Fla. 4th DCA 1992).

                                        - 16 -
     4. Instruction 403.10c12c (intervening cause) embraces two situations in
which negligence may be a legal cause notwithstanding the influence of an
intervening cause: (1) where the damage was a reasonably foreseeable
consequence of the negligence although the other cause was not foreseeable,
Mozer v. Semenza, 177 So. 2d 880 (Fla. 3d DCA 1965); and (2) when the
intervention of the other cause was itself foreseeable, Gibson v. Avis Rent-A-Car
System Inc., 386 So. 2d 520 (Fla. 1980).

     5. “Probable” results. The committee recommends that the jury not be
charged that the damage must be such as would have appeared “probable” to the
actor or to a reasonably careful person at the time of the negligence. In cases
involving an intervening cause, the term “reasonably foreseeable” is used in place
of “probable.” The terms are synonymous and interchangeable. See Sharon v.
Luten, 165 So. 2d 806, 810 (Fla. 1st DCA 1964); Prosser, TORTS (3d ed.) 291; 2
Harper and James, THE LAW OF TORTS 1137.

     6. The term “substantially” is used throughout the instruction to describe
the extent of contribution or influence negligence must have in order to be
regarded as a legal cause. “Substantially” was chosen because the word has an
acceptable common meaning and because it has been approved in Florida as a test
of causation not only in relation to defendant’s negligence, Loftin v. Wilson, 67
So. 2d 185, 191 (Fla. 1953), but also in relation to plaintiff’s contributory
negligence, Shayne v. Saunders, 129 Fla. 355, 176 So. 495, 498 (Fla. 1937).

                         403.13 PRELIMINARY ISSUE

                                     (Reserved)

                           NOTES ON USE FOR 403.13

     1.      At this time, the Committee does not propose a standard instruction on
preliminary issues in products liability cases. See note on use 6 to instruction
403.7 for cases where there is an issue of whether a defendant was in a position to
correct the defect in the product. Samuel Friedland Family Enters. v. Amoroso,
630 So. 2d 1067 (Fla. 1994); Rivera v. Baby Trend, Inc., 914 So. 2d 1102 (Fla. 4th
DCA 2005); Porter v. Rosenberg, 650 So. 2d 79 (Fla. 4th DCA 1995).

     2. Privity. In general, plaintiffs are not required to prove privity to
establish strict liability. Kramer v. Piper Aircraft Corp., 520 So. 2d 37, 39 (Fla.


                                        - 17 -
1988). These instructions on products liability issues assume that if there is any
question of privity, it has been resolved in favor of the claimant. If it is necessary
to submit a factual issue on privity to the jury, the committee recommends that it
be submitted in the style of a preliminary charge on status or duty. For the effect of
the strict liability doctrine on claims of warranty previously requiring privity, see
F.S. 672.318 and Kramer, 520 So. 2d at 39 & n.4.

          403.14 BURDEN OF PROOF ON PRELIMINARY ISSUE

     If the greater weight of the evidence does not support (claimant’s) claim
on this issue, then your verdict [on this issue] [on the claim of (claimant)]
should be for (defendant) [and you should decide the other issues on
(claimant’s) claim].

     If, however, However, if the greater weight of the evidence supports
(claimant’s) claim [on this issue], then you shall decide whether (the product)
was defective [and also decide the other issues on (claimant’s) claim].

                            NOTE ON USE FOR 403.14

      The bracketed language is for use if claimant makes alternative claim(s) of
liability.
                       403.15 ISSUES ON MAIN CLAIM

     The [next] issues you must decide on (claimant’s) claim against
(defendant) are:

a.   Express Warranty:

     whether (the product) failed to conform to representations of fact made by
(defendant), orally or in writing, in connection with the [sale] [transaction], on
which (name) relied in the [purchase and] use of the product, and, if so,
whether that failure was a legal cause of the [loss] [injury] [or] [damage] to
(claimant, decedent, or person for whose injury claim is made).

b.   Implied Warrant of Merchantability:

     whether (the product) was not reasonably fit for either the uses intended
or the uses reasonably foreseeable by (defendant) and, if so, whether that lack


                                        - 18 -
of fitness was a legal cause of the [loss] [injury] [or] [damage] to (claimant,
decedent, or person for whose injury claim is made).

c.   Implied Warranty of Fitness for Particular Purpose:

     whether (the product) was not reasonably fit for the specific purpose for
which (defendant) knowingly sold (the product) and for which (claimant) bought
(the product) in reliance on the judgment of (defendant) and, if so, whether that
lack of fitness was a legal cause of the [loss] [injury] [or] [damage] to
(claimant, decedent, or person for whose injury claim is made).

d.   Strict Liability — Manufacturing Defect:

     whether (the product) [was not built according to made differently than its
intended design and thereby failed to perform as safely as the intended design
would have performed] [and] [or] [(the product) failed to perform as safely as
an ordinary consumer would expect when used as intended or in a manner
reasonably foreseeable by the manufacturer] and (the product) reached
(claimant) without substantial change affecting the condition in which it was
sold and, if so, whether that failure was a legal cause of the [loss] [injury] [or]
[damage] to (claimant, decedent, or person for whose injury claim is made).

e.   Strict Liability — Design Defect:

     whether [(the product) failed to perform as safely as an ordinary
consumer would expect when used as intended or in a manner reasonably
foreseeable by the manufacturer] [and] [or] [the risk of danger in the design
of the product outweighs the benefits of the product] and (the product) reached
(claimant) without substantial change affecting the condition and, if so,
whether that failure was a legal cause of the [loss] [injury] or [damage] to
(claimant, decedent, or person for whose injury claim is made).


f.e. Strict Liability — Failure to Warn:

     whether the foreseeable risks of harm from (the product) could have been
reduced or avoided by providing reasonable instructions or warnings and the
failure to provide those warnings made (the product) unreasonably dangerous
and, if so, whether that failure was a legal cause of the [loss] [injury] [or]
[damage] to (claimant, decedent, or person for whose injury claim is made).

                                         - 19 -
g.f. Negligence:

     whether (defendant) was negligent in (describe alleged negligence), and, if
so, whether that was a legal cause of the [loss] [injury] [or] [damage] to
(claimant, decedent, or person for whose injury claim is made).

h.g. Negligent Failure to Warn:

     whether (defendant) negligently failed to warn about particular risks
involved in the use of (the product), and, if so, whether that failure to warn was
a legal cause of the [loss] [injury] [or] [damage] to (claimant, decedent, or
person for whose injury claim is made).

                            NOTE ON USE FOR 403.15

      Instruction 403.15(e) retains the consumer expectations test and the
risk/benefit test for product defect, both of which previously appeared in PL 5. See
Instruction 403.7(b) and Note on Use 3. Pending further development in the law,
the committee takes no position on whether the consumer expectations and
risk/benefit tests should be given alternatively or together.

    403.16         ISSUES ON CRASHWORTHINESS AND “ENHANCED
                             INJURY” CLAIMS
                               (RESERVED)


                           NOTES ON USE FOR 403.16

        In 2011, the legislature amended F.S. 768.81 to state that in a products
liability case in which the plaintiff claims that a defect in the product increased the
injury, the defendant should be treated the same as all other defendants for the
purposes of apportionment of fault. The legislative history states that the
legislature intended this amendment to overrule the decision in D’Amario v. Ford
Motor Co., 806 So. 2d 424 (Fla. 2001). See Ch. 2011–215, §2, Laws of Fla. As
explained in the note on use to instruction 403.2, the summary of claims in a
crashworthiness case should explain that the plaintiff claims to have sustained
greater injuries than would have been sustained if the product were not defective.
Otherwise, the standard instructions applicable in other cases should be given in
crashworthiness cases.

                                         - 20 -
               403.17 BURDEN OF PROOF ON MAIN CLAIM

     If the greater weight of the evidence does not support [one or more of]
(claimant’s) claim[s], your verdict should be for (defendant(s)) [on [that] [those]
claim(s)].

    [However, if the greater weight of the evidence does supports [one or
more of] (claimant’s) claim[s], then your verdict should be for (claimant) and
against (defendant) [on [that] [those] claim(s)].

     [However, if the greater weight of the evidence supports (claimant’s)
claim against one or [both] [more] of the defendants], then you should decide
and write on the verdict form the percentage of the total fault of [both] [all]
defendants that was caused by each of them].

                            NOTE ON USE FOR 403.17

     Use the first paragraph in all cases. If there is an affirmative defense to the
claim, do not use either of the bracketed paragraphs; instead turn to instruction
403.18. If there is no affirmative defense, use the first or second bracketed
paragraph depending on whether there is one defendant or more than one.

                            403.18 DEFENSE ISSUES

     If, however, the greater weight of the evidence supports [(claimant’s)
claim] [one or more of (claimant’s) claims], then you shall consider the
defense[s] raised by (defendant).

     On the [first]* defense, the issue[s] for you to decide [is] [are]:

     *The order in which the defenses are listed below is not necessarily the order
in which the instruction should be given.

a.   Comparative Negligence:

    whether (claimant or person for whose injury or death claim is made) was
[himself] [herself] negligent *in (describe alleged negligence) and, if so, whether
suchthat negligence was a contributing legal cause of the injury or damage
complained of to (claimant).

                                         - 21 -
      *If the jury has not been previously instructed on the definition of negligence,
instruction 401.4 should be inserted here.

b.   Risk/Benefit Defense:

     whether, on balance, the [benefits] [or] [value] of (the product) outweigh
the risks or danger connected with its use.

                           NOTE ON USE FOR 403.18b

      In a strict liability defective design case, a defendant may be entitled to an
affirmative defense based on the risk/benefit test. See Force v. Ford Motor Co.,
879 So. 2d 103, 106 (Fla. 5th DCA 2004); Adams v. G. D. Searle & Co., 576 So. 2d
728, 733 (Fla. 2d DCA 1991); Cassisi v. Maytag Co., 396 So. 2d 1140, 1145–46
(Fla. 1st DCA 1981). Pending further development in the law, the committee takes
no position on whether the risk/benefit test is a standard for product defect that
should be included in instruction 403.7 or an affirmative defense under instruction
403.18. The court should not, however, instruct on risk/benefit as both a test of
defectiveness under 403.7 and as an affirmative defense under 403.18.

c.   Government Rules Defense:

     No instruction provided.

                           NOTE ON USE FOR 403.18c

      Florida Statutes section F.S. 768.1256 provides for a rebuttable presumption
in the event of compliance or noncompliance with government rules. The statute
does not state whether the presumption is a burden-shifting or a vanishing
presumption. See F.S. 90.301–90.304; Universal Insurance Co. of North America
v. Warfel, 82 So. 3d 47 (Fla. 2012); Birge v. Charron, 107 So. 3d 350 (Fla. 2012).
Pending further development in the law, the committee offers no standard
instruction on this presumption, leaving it up to the parties to propose instructions
on a case-by-case basis.

d.   State-of-the-art Defense:

     In deciding the issues in this case whether (the product) was defective
because of a design defect, you shall consider the state-of-the-art of scientific

                                        - 22 -
and technical knowledge and other circumstances that existed at the time of
(the product’s) manufacture, not at the time of the [loss] or [injury] [or]
[damage].


                           NOTE ON USE FOR 403.18d

     Instruction 403.718d applies only in defective design cases. F.S. 768.1257.

e.        Apportionment of fault:

      whether (identify additional person(s) or entit(y) (ies)) [was] [were] also
[negligent] [at fault] [responsible] [(specify other type of conduct)]; and, if so,
whether that [negligence] [fault] [responsibility] [(specify other type of conduct)]
was a contributing legal cause of [loss] [injury] [or] [damage] to (claimant,
decedent or person for whose injury claim is made).

                           NOTE ON USE FOR 403.18e

        See F.S. 768.81; Fabre v. Marin, 623 So. 2d 1182 (Fla. 1993). In most cases,
use of the term “negligence” will be appropriate. If another type of fault is at issue,
it may be necessary to modify the instruction and the verdict form accordingly. In
strict liability cases, the term “responsibility” may be the most appropriate
descriptive term.

                           NOTES ON USE FOR 403.18

      1. Comparative negligence is a defense to strict liability claims if based on
grounds other than the failure of the user to discover the defect or to guard against
the possibility of its existence. West v. Caterpillar Tractor Co., 336 So. 2d 80, 90
(Fla. 1976). Model Instruction 7 illustrates the defense of comparative negligence
in a negligence/express warranty action against a retailer, and Model Instruction 8
illustrates the same defense in a negligence/strict liability action against a
manufacturer and retailer.

     2. The “patent danger doctrine” is not an independent defense but, to the
extent applicable (see note 1), it is subsumed in the defense of contributory
negligence. Auburn Machine Works Inc. v. Jones, 366 So. 2d 1167 (Fla. 1979).

             403.19 BURDEN OF PROOF ON DEFENSE ISSUES

                                        - 23 -
     If the greater weight of the evidence does not support (defendant’s)
defense[s] and the greater weight of the evidence supports (claimant’s) [claim]
[one or more of (claimant’s) claims], then [your verdict should be for (claimant)
in the total amount of [his] [her] damages.] *[you should decide and write on
the verdict form what percentage of the total damages [negligence] [fault]
[responsibility] of [both] [all] defendants was caused by each defendant.]

     *Use the second bracketed language when there is more than one defendant.

     If, however, the greater weight of the evidence shows that both (claimant)
and [(defendant)] [one or more of the defendants] [and] [(identify additional
person(s) or entit(y)(ies))] were [negligent] [at fault] [responsible] and that the
[negligence] [fault] [responsibility] of each contributed as a legal cause of
[loss] [injury] [or] [damage] sustained by (claimant), you should decide and
write on the verdict form the total amount of the damages and what
percentage of the total damages is chargeable to each party what percentage
of the total [negligence] [fault] [responsibility] of [both] [all] parties to this
action was caused by each of them.

     Use the following instruction in cases with a comparative negligence defense
and an apportionment of a non-party defense:

     [If, however, the greater weight of the evidence shows that (claimant) and
[(defendant)] [one or more of (defendants)] [and] [(identify additional person(s)
or entit(y)(ies))] were [negligent] [at fault] [responsible] and that the
[negligence] [fault] [responsibility] of each contributed as a legal cause of
[loss] [injury] [or] [damage] sustained by (claimant), you should decide and
write on the verdict form what percentage of the total [negligence] [fault]
[responsibility] of [both] [all] parties to this action [and] [(identify additional
person(s) or entit(y)(ies))] is chargeable to was caused by each of them.]

     Use the following paragraph in cases without a comparative negligence
defense but with an apportionment of non-party defense:

     [If, however, the greater weight of the evidence shows that [(defendant)]
[one or more of (defendants)] and [(identify additional person(s) or entit(y)(ies))]
were [negligent] [at fault] [responsible] and that the [negligence] [fault]
[responsibility] of each contributed as a legal cause of [loss] [injury] [or]
[damage] sustained by (claimant), you should decide and write on the verdict

                                       - 24 -
form what percentage of the total [negligence] [fault] [responsibility] of
[(defendant(s))] [and] [(identify additional person(s) or entit(y)(ies))] is
chargeable to was caused by each of them.]

                           NOTES ON USE FOR 403.19

     1. Preemptive charges instructions on defense issues. If a preemptive
charge instruction for claimant is appropriate on a defense issue, as when
comparative negligence or assumption of risk has been brought to the jury’s
attention on voir dire or by opening statements or argument and is now to be
withdrawn, an charge instruction in the form of instruction 401.13 should be given
immediately following instruction 403.15. If a preemptive charge instruction for
defendant is required on some aspect of a defense, as when, for example, the court
holds that any comparative negligence of the driver will reduce claimant’s
recovery, a preemptive charge instruction announcing the ruling should be given
immediately after framing the defense issues (instruction 403.1718).

     2.       In most cases, use of the term “negligence” will be appropriate. If
another type of fault is at issue, it may be necessary to modify the instruction and
the verdict form accordingly. In strict liability cases, the term “responsibility” may
be the most appropriate descriptive term.

                         MODEL INSTRUCTION NO. 7

                         Product liability case; negligence
                             and strict liability claims;
                          comparative negligence defense;
                         aggravation of pre-existing injury

Facts of the hypothetical case:
       John Smith claims he was injured when a hay baler being driven by Dilbert
Driver struck him. The hay baler suddenly swerved across the road into the path of
Smith, who was driving in the opposite direction. At the time, Smith was looking
at a group of deer in a field near the road, and therefore took no evasive action to
avoid the collision. An examination of the hay baler revealed that part of the
steering mechanism was designed in such a way that it could not sustain the speed
of highway driving. The retailer seller, Sharp Sales Co., prior to selling it to Driver,
had not inspected it. The mechanism had broken, making it impossible for Driver
to steer the baler. There was evidence that a person could have observed the


                                         - 25 -
weakened condition of the steering mechanism had he or she examined it. Smith
sued Driver, alleging that his operation of the hay baler had been negligent. Smith
also sued the manufacturer of the hay baler, Mishap Manufacturing Co., and the
retailer seller, Sharp Sales, alleging that the hay baler had been defectively
designed and that both defendants had been negligent in their inspections of the
hay baler. He sought recovery against both the manufacturer and the retailer on
claims of (1) negligence and (2) strict liability based on the consumer expectation
test. The defendants denied liability, and affirmatively alleged that Smith had been
comparatively negligent. There are also issues of a pre-existing injury.

                               The court’s instruction:

      The committee assumes that the court will give these instructions as part of the
instruction at the beginning of the case and that these instructions will be given again
before Final Argument. When given at the beginning of the case, 202.1 will be used
in lieu of 403.1 and these instructions will be followed by the applicable portions of
202.2 through 202.5. See Model Instruction No. 1 for a full illustration of an
instruction given at the beginning of the case.

      [403.1] Members of the jury, you have now heard and received all of the
evidence in this case. I am now going to tell you about the rules of law that you
must use in reaching your verdict. You will recall at the beginning of the case
I told you that if, at the end of the case I decided that different law applies, I
would tell you so. These instructions are the same as what I gave you at the
beginning and it is these rules of law that you must now follow. When I finish
telling you about the rules of law, the attorneys will present their final
arguments and you will then retire to decide your verdict.

       [403.2] The claims and defenses in this case are as follows. John Smith
claims that Dilbert Driver was negligent in operation of the hay baler he was
driving which caused him harm. John Smith also claims that Mishap
Manufacturing Company, the manufacturer of the hay baler, and Sharp Sales
Company, the seller of the hay baler, were negligent — Mishap in designing
and inspecting the hay baler, and Sharp in the manner it inspected it before
sale — which caused him to be injured by the hay baler. Finally, John Smith
also claims that the hay baler designed and manufactured by Mishap and sold
by Sharp was defective and that the defect in the hay baler caused him harm.

      All three defendants deny these claims and also claim that John Smith
was himself negligent in the operation of his vehicle, which caused his harm.

                                         - 26 -
      The parties must prove their claims by the greater weight of the
evidence. I will now define some of the terms you will use in deciding this
case.

    [403.3] “Greater weight of the evidence” means the more persuasive and
convincing force and effect of the entire evidence in the case.

      [401.4 and 403.9] Negligence is the failure to use reasonable care, which is
the care that a reasonably careful person would use under like circumstances.
In the case of a designer, manufacturer, seller, importer, distributor, or supplier
of a product, it is the care that a reasonably careful designer, manufacturer,
seller, importer, distributor, or supplier would use under like circumstances.
Negligence is doing something that a reasonably careful designer,
manufacturer, seller, importer, distributor, or supplier would not do under
like circumstances or failing to do something that a reasonably careful person,
designer, manufacturer, seller, importer, distributor, or supplier would do
under like circumstances.

    [403.7b] A product is defective because of a design defect if it is in a
condition unreasonably dangerous to the user and the product is expected to
and does reach the user without substantial change affecting that condition.

      A product is unreasonably dangerous because of its design if the product
fails to perform as safely as an ordinary consumer would expect when used as
intended or when used in a manner reasonably foreseeable by the
manufacturer.

     [401.12a and 403.12a] Negligence or a defect in a product is a legal cause
of loss, injury or damage if it directly and in natural and continuous sequence
produces or contributes substantially to producing such loss, injury or
damage, so that it can reasonably be said that, but for the negligence or defect,
the loss, injury or damage would not have occurred.

     [401.12b and 403.12b] In order to be regarded as a legal cause of loss,
injury or damage, negligence or a defect in a product need not be the only
cause. Negligence or a defect in a product may be a legal cause of loss, injury
or damage even though it operates in combination with the act of another or
some other cause if the negligence or defect contributes substantially to
producing such loss, injury or damage.

                                      - 27 -
     [401.18a] The issues you must decide on John Smith’s claim against
Dilbert Driver are whether Dilbert Driver was negligent in his operation of
the hay baler, and, if so, whether that negligence was a legal cause of the loss,
injury or damage to John Smith.

       [403.15g] The issues you must decide on John Smith’s claim of
negligence on the part of Mishap Manufacturing Company, the manufacturer
of the hay baler, is whether Mishap Manufacturing Company was negligent in
the design of the hay baler or in its inspection of the hay baler after it was
built, and, if so, whether that negligence was a legal cause of the loss, injury or
damage to John Smith.

      The issues you must decide on John Smith’s claim of negligence on the
part of Sharp Sales Company, the seller of the hay baler, are whether Sharp
Sales Company was negligent in failing to inspect the hay baler before selling
it to John Smith, and, if so, whether that negligence was a legal cause of the
loss, injury or damage to John Smith.

     [403.15e] The issues you must decide on John Smith’s claims of defect in
the hay baler against Mishap Manufacturing Company, the manufacturer of
the hay baler, and Sharp Sales Company, the seller of the hay baler are
whether the hay baler failed to perform as safely as an ordinary consumer
would expect when used as intended or in a manner reasonably foreseeable by
the manufacturer and the hay baler reached Dilbert Driver without
substantial change affecting the condition and, if so, whether that failure was
a legal cause of the loss, injury or damage to John Smith.

    [403.17] If the greater weight of the evidence does not support one or
more of John Smith’s claims then your verdict should be for Dilbert Driver,
Mishap Manufacturing Company, and Sharp Sales Company.

     [403.18a] If, however, the greater weight of the evidence supports one or
more of John Smith’s claims against one or more of the defendants, then you
shall consider the defenses raised by those defendants.

    On the first defense, the issue for you to decide is whether John Smith
was himself negligent in driving and, if so, whether that negligence was a
contributing legal cause of the injury or damage to John Smith.


                                      - 28 -
      [403.18d] On the second defense, in deciding whether the hay baler was
defective because of a design defect, you shall consider the state-of-the-art of
scientific and technical knowledge and other circumstances that existed at the
time of the hay baler’s manufacture, not at the time of the loss, injury or
damage.


    [403.19] If the greater weight of the evidence does not support the
defenses of Dilbert Driver, Mishap Manufacturing Company, and Sharp Sales
Company, and the greater weight of the evidence supports one or more of
John Smith’s claims, then you should decide and write on the verdict form
what percentage of the total negligence or responsibility of all defendants was
caused by each defendant.

      If, however, the greater weight of the evidence shows that both John
Smith and one or more of the defendants were negligent or responsible and
that the negligence or responsibility of each contributed as a legal cause of
loss, injury or damage sustained by John Smith, you should decide and write
on the verdict form what percentage of the total negligence or responsibility of
all parties to this action was caused by each of them.

     [501.1b] If your verdict is for Dilbert Driver, Mishap Manufacturing
Company, and Sharp Sales Company, you will not consider the matter of
damages. But if the greater weight of the evidence supports one or more of
John Smith’s claims, you should determine and write on the verdict form, in
dollars, the total amount of loss, injury or damage which the greater weight of
the evidence shows will fairly and adequately compensate him for his loss,
injury or damage, including any damages that John Smith is reasonably
certain to incur or experience in the future. You shall consider the following
elements:

      [501.2a] Any bodily injury sustained by John Smith and any resulting
pain and suffering, disability or physical impairment, disfigurement, mental
anguish, inconvenience or loss of capacity for the enjoyment of life
experienced in the past or to be experienced in the future. There is no exact
standard for measuring such damage. The amount should be fair and just in
the light of the evidence.




                                     - 29 -
     [501.2b] The reasonable expense of hospitalization and medical care and
treatment necessarily or reasonably obtained by John Smith in the past or to
be so obtained in the future.

   [501.2c] Any earnings lost in the past and any loss of ability to earn
money in the future.

    [501.2h] Any damage to John Smith’s automobile. The measure of such
damage is the reasonable cost of repair, if it was practicable to repair the
automobile, with due allowance for any difference between its value
immediately before the collision and its value after repair.

      You shall also take into consideration any loss to John Smith for towing
or storage charges and by being deprived of the use of his automobile during
the period reasonably required for its repair.

     [501.4] In determining the total amount of damages, you should not make
any reduction because of the negligence, if any, of John Smith. The court will
enter a judgment based on your verdict and, if you find that John Smith was
negligent in any degree, the court in entering judgment will reduce the total
amount of damages by the percentage of negligence which you find was
caused by John Smith.

     The court will also take into account, in entering judgment against any
defendant whom you find to have been negligent or responsible, the
percentage of that defendant’s negligence or responsibility compared to the
total negligence or responsibility of all the parties to this action.

     [501.5a] If you find that one or more of the defendants caused a bodily
injury, and that the injury resulted in an aggravation of an existing disease or
physical defect or activation of a latent disease or physical defect, you should
attempt to decide what portion of John Smith’s condition resulted from the
aggravation or activation. If you can make that determination, then you
should award only those damages resulting from the aggravation. However, if
you cannot make that determination, or if it cannot be said that the condition
would have existed apart from the injury, then you should award damages for
the entire condition suffered by John Smith.

    [501.6] If the greater weight of the evidence shows that John Smith has
been permanently injured, you may consider his life expectancy. The

                                     - 30 -
mortality tables received in evidence may be considered in determining how
long John Smith may be expected to live. Mortality tables are not binding on
you but may be considered together with other evidence in the case bearing on
John Smith’s health, age and physical condition, before and after the injury,
in determining the probable length of his life.

    [501.7] Any amount of damages which you allow for future medical
expenses or loss of ability to earn money in the future should be reduced to its
present money value and only the present money value of these future
economic damages should be included in your verdict.

      The present money value of future economic damages is the sum of
money needed now which, together with what that sum will earn in the future,
will compensate John Smith for these losses as they are actually experienced
in future years.

      [601.1] In deciding this case, it is your duty as jurors to answer certain
questions I ask you to answer on a special form, called a verdict form. You
must come to an agreement about what your answers will be. Your agreed-
upon answers to my questions are called your jury verdict.

      The evidence in this case consists of the sworn testimony of the
witnesses, all exhibits received in evidence and all facts that were admitted or
agreed to by the parties.

      In reaching your verdict, you must think about and weigh the testimony
and any documents, photographs, or other material that has been received in
evidence. You may also consider any facts that were admitted or agreed to by
the lawyers. Your job is to determine what the facts are. You may use reason
and common sense to reach conclusions. You may draw reasonable inferences
from the evidence. But you should not guess about things that were not
covered here. And, you must always apply the law as I have explained it to
you.

      [601.2a] Let me speak briefly about witnesses. In evaluating the
believability of any witness and the weight you will give the testimony of any
witness, you may properly consider the demeanor of the witness while
testifying; the frankness or lack of frankness of the witness; the intelligence of
the witness; any interest the witness may have in the outcome of the case; the
means and opportunity the witness had to know the facts about which the

                                      - 31 -
witness testified; the ability of the witness to remember the matters about
which the witness testified; and the reasonableness of the testimony of the
witness, considered in the light of all the evidence in the case and in the light
of your own experience and common sense.

      [601.2b] Some of the testimony before you was in the form of opinions
about certain technical subjects. You may accept such opinion testimony,
reject it, or give it the weight you think it deserves, considering the knowledge,
skill, experience, training, or education of the witness, the reasons given by the
witness for the opinion expressed, and all the other evidence in the case.

       [601.4] In your deliberations, you will consider and decide three distinct
claims. The first is the negligence claim against Dilbert Driver. The second is
the negligence claims against Mishap Manufacturing Company and Sharp
Sales Company. The third is the product defect claims against Mishap
Manufacturing Company and Sharp Sales Company. Although these claims
have been tried together, each is separate from the others, and each party is
entitled to have you separately consider each claim as it affects that party.
Therefore, in your deliberations, you should consider the evidence as it relates
to each claim separately, as you would had each claim been tried before you
separately.

      [601.5] That is the law you must follow in deciding this case. The
attorneys for the parties will now present their final arguments. When they
are through, I will have a few final instructions about your deliberations.

     Following Closing Arguments, the final instructions are given:

     [700] Members of the jury, you have now heard all the evidence, my
instructions on the law that you must apply in reaching your verdict and the
closing arguments of the attorneys. You will shortly retire to the jury room to
decide this case. Before you do so, I have a few last instructions for you.

        During deliberations, jurors must communicate about the case only
with one another and only when all jurors are present in the jury room. You
will have in the jury room all of the evidence that was received during the
trial. In reaching your decision, do not do any research on your own or as a
group. Do not use dictionaries, the Internet, or any other reference materials.
Do not investigate the case or conduct any experiments. Do not visit or view
the scene of any event involved in this case or look at maps or pictures on the

                                       - 32 -
Internet. If you happen to pass by the scene, do not stop or investigate. All
jurors must see or hear the same evidence at the same time. Do not read, listen
to, or watch any news accounts of this trial.

      You are not to communicate with any person outside the jury about this
case. Until you have reached a verdict, you must not talk about this case in
person or through the telephone, writing, or electronic communication, such
as a blog, twitter, e-mail, text message, or any other means. Do not contact
anyone to assist you, such as a family accountant, doctor, or lawyer. These
communications rules apply until I discharge you at the end of the case.

       If you become aware of any violation of these instructions or any other
instruction I have given in this case, you must tell me by giving a note to the
bailiff.

      Any notes you have taken during the trial may be taken to the jury
room for use during your discussions. Your notes are simply an aid to your
own memory, and neither your notes nor those of any other juror are binding
or conclusive. Your notes are not a substitute for your own memory or that of
other jurors. Instead, your verdict must result from the collective memory
and judgment of all jurors based on the evidence and testimony presented
during the trial.

    At the conclusion of the trial, the bailiff will collect all of your notes and
immediately destroy them. No one will ever read your notes.

      In reaching your verdict, do not let bias, sympathy, prejudice, public
opinion, or any other sentiment for or against any party to influence your
decision. Your verdict must be based on the evidence that has been received
and the law on which I have instructed you.

      Reaching a verdict is exclusively your job. I cannot participate in that
decision in any way and you should not guess what I think your verdict should
be from something I may have said or done. You should not think that I
prefer one verdict over another. Therefore, in reaching your verdict, you
should not consider anything that I have said or done, except for my specific
instructions to you.

      Pay careful attention to all the instructions that I gave you, for that is
the law that you must follow. You will have a copy of my instructions with you

                                      - 33 -
when you go to the jury room to deliberate. All the instructions are important,
and you must consider all of them together. There are no other laws that
apply to this case, and even if you do not agree with these laws, you must use
them in reaching your decision in this case.

      When you go to the jury room, the first thing you should do is choose a
presiding juror to act as a foreperson during your deliberations. The
foreperson should see to it that your discussions are orderly and that everyone
has a fair chance to be heard.

      It is your duty to talk with one another in the jury room and to consider
the views of all the jurors. Each of you must decide the case for yourself, but
only after you have considered the evidence with the other members of the
jury. Feel free to change your mind if you are convinced that your position
should be different. You should all try to agree. But do not give up your
honest beliefs just because the others think differently. Keep an open mind so
that you and your fellow jurors can easily share ideas about the case.

      [I will give you a verdict form with questions you must answer. I have
already instructed you on the law that you are to use in answering these
questions. You must follow my instructions and the form carefully. You must
consider each question separately. Please answer the questions in the order
they appear. After you answer a question, the form tells you what to do next. I
will now read the verdict form to you: (read form of verdict)]
      [You will be given (state number) forms of verdict, which I shall now
read to you: (read form of verdict(s))]
       [If you find for (claimant(s)), your verdict will be in the following form:
(read form of verdict)]
       [If you find for (defendant(s)), your verdict will be in the following form:
(read form of verdict)]

       Your verdict must be unanimous, that is, your verdict must be agreed to
by each of you. When you have finished filling out the form, your foreperson
must write the date and sign it at the bottom and return the verdict to the
bailiff.

      If any of you need to communicate with me for any reason, write me a
note and give it to the bailiff. In your note, do not disclose any vote or split or

                                       - 34 -
the reason for the communication.

      You may now retire to decide your verdict.


                             Special Verdict Form

                                  VERDICT

      We, the jury, return the following verdict:

      1. Was there negligence on the part of defendant Dilbert Driver which
was a legal cause of damage to plaintiff, John Smith?

                   YES              NO

     2a. Was there negligence on the part of defendant Mishap
Manufacturing Co. which was a legal cause of damage to plaintiff, John
Smith?

                   YES              NO

     2b. Did defendant Mishap Manufacturing Co. place the hay baler on the
market with a defect which was a legal cause of damage to plaintiff, John
Smith?

                   YES              NO

     3a. Was there negligence on the part of defendant Sharp Sales Co.
which was a legal cause of damage to plaintiff, John Smith?

                   YES              NO

      3b. Did defendant Sharp Sales Co. place the hay baler on the market
with a defect which was a legal cause of damage to plaintiff, John Smith?

                   YES              NO

     If your answers to questions 1-3 are all NO, your verdict is for the
defendants, and you should not proceed further except to date and sign this

                                     - 35 -
verdict form and return it to the courtroom. If you answered YES to any of
Questions 1-3, please answer question 4.


      4. Was there negligence on the part of plaintiff, John Smith, which was
a legal cause of his damage?

                    YES              NO

      Please answer question 5.

    5. State the percentage of any responsibility for plaintiff, John Smith’s,
damages that you charge to:

      Defendant Dilbert Driver (fill in only
      if you answered YES to question 1)                        %

      Defendant Mishap Manufacturing Co.
      (fill in only if you answered YES to
      question 2a and/or question 2b)                           %

      Defendant Sharp Sales Co. (fill in
      only if you answered YES to question
      3a and/or question 3b)                                    %


      Plaintiff, John Smith (fill in only if
      you answered YES to question 4)                           %

                                                Total must be 100%

      Please answer question 6.

      6. What is the total amount (100%) of any damages sustained by
plaintiff, John Smith, and caused by the incident in question?

            Total damages of plaintiff, John Smith $

     In determining the total amount of damages, do not make any reduction
because of the negligence, if any, of plaintiff, John Smith. If you find plaintiff,

                                       - 36 -
John Smith, negligent in any degree, the court, in entering judgment, will
reduce Smith’s total amount of damages (100%) by the percentage of
negligence which you find is chargeable to John Smith.


      SO SAY WE ALL, this             day of                        , 20     .



                                                    FOREPERSON


                                NOTES ON USE

     1. This fact pattern assumes that the trial judge has ruled that the consumer
expectations test should be given. For more explanation of whether the consumer
expectations test and/or the risk/benefit test applies, see the Notes on Use to
Instructions 403.7 and 403.15.

      2.     For a model itemized verdict form, as contemplated by section
768.77, Florida Statutes, refer to Model Verdict Forms 2(a) and 2(b).




                                      - 37 -